                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 1 of 32
 1:19-cv-00434




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

JON UTAUS-MM DOE,                             §
    Plaintiff,                                §
v.                                            §       C.A. No. ___________
                                              §
THE UNIVERSITY OF TEXAS                       §
AT AUSTIN                                     §
    Defendant.                                §

                            PLAINTIFF’S ORIGINAL COMPLAINT

         COME NOW, Plaintiff JON UTAUS-BB DOE to file this “Plaintiff’s

Original Complaint” as follows:

                                       PREAMBLE

         Literally weeks away from graduation and admission to medical school,

Defendant UT Austin continues to prosecute Jon under allegations that Jon has

already been exonerated from by Defendant UTAustin.

         This is a suit seeking equitable relief and damages resulting from the

intentional violation of federal and state protected rights of Plaintiff Jon by

Defendant The University of Texas at Austin (including rights protected by Title

IX, the U.S. Constitution, Section 1983, and the Texas Constitution).



PLAINTIFF’S ORIGINAL COMPLAINT                                                1
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 2 of 32
 1:19-cv-00434




SUMMARY OF CONTENTS:

    A. NATURE OF SUIT
    B. PARTIES
    C. JURISDICTION and VENUE
    D. FACTUAL ALLEGATIONS
         1. Who is Plaintiff Jon?
         2. UTAustin’s Draconian Disciplinary Dragnet.
         3. Purported Public Interest being protected by UTAustin’s Draconian
            Disciplinary Dragnet.
         4. Plaintiff Jon becomes a Targeted Student and is Sanctioned.
         5. UTAustin’s Draconian Disciplinary Dragnet illegally violated
            Plaintiff Jon’s rights.
         6. Plaintiff Jon has been seriously harmed by UTAustin’s
            Discriminatory Actions.
         7. Defendant UTAustin’s Action Under the Color of State Law.
         8. Administrative Remedies.
    E. CAUSES OF ACTION
    F. CONCLUSION

                                 A.    NATURE OF SUIT

         1.        Plaintiff Jon (defined hereafter) is male, undergraduate student

attending Defendant UTAustin (defined hereafter). Jon is literally weeks away from

graduation and entrance to medical school. As set forth below, Defendant UT

Austin (defined hereafter) is trying to make sure that never happens.

         2.        In the Fall of 2018, Plaintiff Jon was targeted by Defendant

UTAustin’s Draconian Disciplinary Dragnet (defined hereafter). By being targeted,

Plaintiff Jon’s substantive and procedural due process rights, and, equal protection



                                                                                  2
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 3 of 32
 1:19-cv-00434




rights were trampled upon; and sanctions were issued which have harmed, and will

continue to harm Jon, emotionally and economically for perhaps the rest of his life.

         3.        Plaintiff Jon now files this original action for damages and equitable

relief pursuant to:

                   (a)   Title IX of the Education Amendments of 1972), 20
                         U.S.C. § 1681 et. seq.;

                   (b)   42 U.S.C. § 1983 with regards to:

                         (i)    Defendant’s violations of the laws of the United
                                States; and

                         (ii)   Defendant’s denial (under the color of law) of
                                Plaintiff Jon’s equal protection violation,
                                procedural due process violations, and substantive
                                due process violations under the Fourteenth
                                Amendment to the U.S. Constitution; and

                   (c)   Defendant’s actions in violations of provisions of the
                         Texas Constitution.

                                          B.    PARTIES

         4.        Plaintiff JON UTAUS-MM DOE (hereafter, “Jon”) is a male residing

in the State of Texas. Because of the privacy issues involved in this matter and the

likelihood of retaliation by Defendant, Jon is hereby exercising his rights to proceed

with this matter anonymously.


PLAINTIFF’S ORIGINAL COMPLAINT                                                         3
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 4 of 32
 1:19-cv-00434




         5.        The need to protect the identity of Jon shall not hinder the defense of

this matter, for the facts are well known to the Defendant. When applying the

balancing tests to determine the needed protection of the privacy of Plaintiff Jon vs.

the small inconvenience to the Defendant, the protection of Plaintiff’s privacy rights

prevails.

         6.        At such time as the Court might agree on procedures designed to

protect the privacy of Plaintiff Jon and ensure an absence of retaliation, Jon’s

identity shall be disclosed.

         7.        Defendant    THE     UNIVERSITY       OF    TEXAS      AT    AUSTIN

(“UTAustin”) is a public university operating in the State of Texas and may be

served with citation by serving Defendant’s President as follows:

                               The University of Texas at Austin
                                   Attn: Gregory L. Fenves
                                   110 Inner Campus Drive
                                         Stop G3400
                                     Austin, Texas 78712

         8.        Although Defendant UTAustin is owned and operated by the State of

Texas, Defendant UTAustin does receive grants and other funding from the United

States.




                                                                                        4
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 5 of 32
 1:19-cv-00434




                              C. JURISDICTION and VENUE

         9.        The jurisdiction of this Court is in accordance with 28 U. S. C. § 1331

as involving a federal question proceeding arising under:

                   (a)   Title IX of the Education Amendments of 1972), 20
                         U.S.C. § 1681 et. seq. (Title IX”); and

                   (b)   42 U.S.C. § 1983 (“Section 1983”).

         10.       Venue is proper in the Western District of Texas (Austin Division)

because Defendant UTAustin operates its university in Travis County, Texas which

is within the Western District of Texas.

                             D.     FACTUAL ALLEGATIONS

1.       Who is Plaintiff Jon?

         11.       Plaintiff Jon is male, student attending his senior year at Defendant UT

Austin, literally only weeks away from graduation and admission into medical

school.

         12.       Plaintiff Jon was raised by parents who emphasized hard work and

personal integrity, two attributes Jon carries with them daily.

         13.       Plaintiff Jon applied such attributes (hard work and personal integrity)

in everything Jon did.


PLAINTIFF’S ORIGINAL COMPLAINT                                                           5
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 6 of 32
 1:19-cv-00434




         14.       Not surprisingly, Plaintiff Jon had a vast array of university options to

choose from before Jon selected Defendant UTAustin.

         15.       Out of all the possible 2400 four year and accredited colleges and

universities in the United States, Plaintiff Jon selected Defendant UTAustin.

         16.       Plaintiff Jon’s selection of Defendant UTAustin was based on Jon’s

belief that not only was Defendant UTAustin the best place for Jon to get the

education Jon passionately desired, but that Defendant UTAustin also exemplified a

university that cared about its students and provided a broad range of student

opportunities (academic and socially) that would allow Jon to grow and mature into

young men ready to pursue successful careers after Jon’s graduation.

         17.       After four years of hard work and good grades, with medical school

getting closer by the day, Plaintiff Jon became a Targeted Student (defined

hereafter) resulting in the proposed sanction of suspension, placing medical school

and a career in medicine at risk.

2.       UTAustin’s Draconian Disciplinary Dragnet.

         18.       In advancement of the hereafter described Public Interest, Defendant

UTAustin has created various protocols applicable to all students attending

Defendant UTAustin with regards to allegations of cheating, plagiarism, collusion,

and student honesty and integrity matters (hereafter, collectively “Protocols”).
                                                                                          6
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 7 of 32
 1:19-cv-00434




Although the Protocols are accessible on line as part of hundreds of publications

and handbooks, most students at Defendant UTAustin (including Plaintiff Jon) have

no actual knowledge of the Protocols.

         19.       Rather than creating steps to ensure that the students at Defendant

UTAustin (including Plaintiff Jon) are truly aware of the Protocols, Defendant

UTAustin believes it is sufficient to post thousands and thousands of pages on line,

assuming that the students are meticulously downloading, reading, and analyzing

the Protocols, rather than tending to such student’s classes.

         20.       Under the Protocols, a student attending Defendant UTAustin can

become a “Targeted Student” for alleged violations of the Protocols by many

different persons and means, including but not being limited to unsupported

allegations and rumors being asserted by the following:

                   (a)   an enemy of a student;

                   (b)   an ex-boyfriend or ex-girlfriend of a student;

                   (c)   an employee of Defendant UTAustin;

                   (d)   a student guilty of violating the Protocols who is willing
                         to offer names of other students in exchange for a lessor
                         sanction, whether such students were involved or not
                         (being reminiscent of the McCarthyism witch hunts of
                         the 1950s in the United States); or

PLAINTIFF’S ORIGINAL COMPLAINT                                                        7
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 8 of 32
 1:19-cv-00434




                   (e)   essentially anyone willing to spread a rumor about a
                         student.

Hereafter, collectively defined as the “Targeting.”

         21.       Under the Protocols, once a student of Defendant UTAustin has

become a Targeted Student of an alleged violation of the Protocols, the Protocols

allow for implementation of various investigation, interrogation, and prosecution

steps.

         22.       The use of the term “investigation” hereafter is used with great

reluctance, as the actual steps pursued by Defendant UTAustin are shrouded in

mystery and fail to follow any meaningful investigation as the term is generally

used and considered. Further, the use of the term “interrogation” in this Complaint

is not intended to be considered mere rhetoric, for the actions undertaken by

Defendant UTAustin are established steps to interrogate the Targeted Student

without the student being advised of the potential Sanctions (defined hereafter) that

can be issued against the student, based solely on the student’s statements.

         23.       The investigation, interrogation, and prosecution steps utilized by

Defendant UTAustin after the Targeting of a student, include but are not limited to

the following:


                                                                                    8
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 9 of 32
 1:19-cv-00434




                   (a)   an investigation and interrogation of the Targeted Student
                         by the accuser;

                   (b)   an initial, summary determination of guilt by the accuser;

                   (c)   an initial recommendation for a sanction by the accuser;

                   (d)   an investigation and interrogation of the Targeted Student
                         by the Student Conduct and Academic Integrity
                         department within the Office of the Dean of Students
                         (“Dean of Students”);

                   (e)   a lack of written procedures to be followed during the
                         foregoing referenced investigations and interrogations;

                   (f)   a summary determination of guilt by the Dean of
                         Students (the exclusion of the term “innocence” is not
                         intended to be hyperbole, for upon information and
                         belief, very few of the Targeted Students are determined
                         to be innocent by the Dean of Students);

                   (g)   a summary issuance of sanctions by the Dean of Students;

                   (h)   in some cases, the denial of appellate rights of the
                         sanctions issued;

                   (i)   in other cases (such as Plaintiff Jon), a semi-de novo
                         hearing before a “Committee” of students, and university
                         educators or administrators, all of whom are selected by
                         Defendant UTAustin, is held to consider the allegations
                         (hereafter “Hearing”);

                   (j)   the selection of the students for the Committee is drawn
                         from a pool of students wishing to embellish their own
                         resumes by prosecuting other students;

PLAINTIFF’S ORIGINAL COMPLAINT                                                        9
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 10 of 32
 1:19-cv-00434




                   (k)   limited and confusing discovery steps before the Hearing;

                   (l)   limited and confusing procedures followed during the
                         Hearing;

                   (m)   although the Targeted Student is denied the right to legal
                         counsel throughout implementation of the Protocols,
                         Defendant UTAustin usually has two to three attorneys
                         present during the Hearing, to represent Defendant
                         UTAustin, as well as to participate and preside over the
                         prosecution of the Targeted Student and the Committee
                         during the Hearing;

                   (n)   limited and confusing burdens of proof required during
                         the Hearing, under the over used and never truly
                         understood umbrella of “a preponderance of the
                         evidence;”

                   (o)   private, closed session discussions of the Committee,
                         without the Targeted Student present, but with the legal
                         counsel representing Defendant UTAustin participating,
                         to determine guilt and sanctions, all of which occur
                         before any record of the Hearing can be transcribed and
                         reviewed;

                   (p)   determination of guilt and issuance of sanctions by the
                         Committee;

                   (q)   the availability (in most cases) of a “paper” appeal to a
                         designated individual within the Dean of Students
                         (“Appellate Officer”). Until just recently, an appeal from
                         a decision of the Committee after a Hearing was heard by
                         the Office of the President of Defendant UTAustin.
                         Having grown tired of the president of Defendant
                         UTAustin being sued for improper disciplinary decisions,
                         Defendant UTAustin had done away with an appeal to
                                                                                      10
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 11 of 32
 1:19-cv-00434




                         the president, and instead, has designated a person within
                         the Dean of Student’s to consider appeals;

                   (r)   with the Appeal now directed solely to the Appellate
                         Officer within the Dean of Students, the Appeal process
                         has become even more of a bad joke, as the Appeal is
                         being handled by the same office that is in charge of the
                         Draconian Disciplinary Dragnet;

                   (s)   limited and confusing procedures to be followed during
                         the Appeal;

                   (t)   limited and confusing burdens of proof required during
                         the Appel, under the over used and misunderstood
                         umbrella of “a preponderance of the evidence;”

                   (u)   a unilateral and final determination of the proprietary of
                         the determination of guilt and sanctions by the Appellate
                         Officer;

                   (v)   a glaring lack of confidentiality protections throughout
                         the foregoing; and

                   (w)   the now apparent ability of the Appellate Officer to
                         remand matters back for further Investigation, another
                         Hearing, and the re-issuance of Sanctions, creating a
                         “Double Jeopardy” scenario.

Hereafter, the Protocols, the Targeting, the foregoing investigations, the

interrogations, the Hearing, the Appeal, the lack of appeal, the determinations of

guilt, issuance of sanctions, the lack of confidentiality safeguards, and the Double



PLAINTIFF’S ORIGINAL COMPLAINT                                                        11
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 12 of 32
 1:19-cv-00434




Jeopardy scenario shall be collectively referred to as the “Draconian Disciplinary

Dragnet.”

         24.       Throughout the entirety of Defendant UT Austin’s Draconian

Disciplinary Dragnet, the Targeted Student is denied the right to legal counsel

(“Denial of Legal Counsel”).

         25.        If found guilty during the Draconian Disciplinary Dragnet, there are a

number of “Sanctions” that can be issued against the Targeted Student, including

but not being limited to:

                   (a)   suspension from Defendant UTAustin;

                   (b)   expulsion from Defendant UTAustin;

                   (c)   placement of the Targeted Student on disciplinary
                         probation;

                   (d)   placement of the Targeted Student on academic
                         probation;

                   (e)   the issuance of a zero for a particular exam or
                         assignment;

                   (f)   the issuance of an “F” for a particular exam or
                         assignment;

                   (g)   the issuance of a Zero for a particular class;

                   (h)   the issuance of an “F” for a particular class;


                                                                                       12
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 13 of 32
 1:19-cv-00434




                   (i)   mandated attendance at counseling or meditative sessions
                         directed by Defendant UTAustin;

                   (j)   the retention of all records of the Draconian Disciplinary
                         Dragnet within the Targeted Student’s student file for
                         seven years; and

                   (k)   a glaring lack of confidentiality protections as to the
                         issuance of the Sanctions.

         26.       Throughout the entirety of Defendant UT Austin’s consideration and

issuance of the Sanctions (such Sanctions hereby deemed to be a part of the

Draconian Disciplinary Dragnet), the Targeted Student is, again, subject to the

Denial of Legal Counsel.

         27.       In the words of Defendant UTAustin, the Draconian Disciplinary

Dragnet is (paraphrasing) “an educational process for the students, which does not

require the right to legal counsel or a higher level of due process” (hereafter, the

“Educational Process View”).

         28.       Defendant    UTAustin’s      Educational    Process     View       exists

notwithstanding that the Draconian Disciplinary Dragnet directly causes serious

economic and emotional harm to a Targeted Student, including but not limited to

the following:


PLAINTIFF’S ORIGINAL COMPLAINT                                                           13
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 14 of 32
 1:19-cv-00434




                   (a)   causing the Targeted Student to be suspended, or
                         expelled; thereby incurring the economic damages of
                         having to pay to re-do a year or more, or forever altering
                         post-graduate and career plans;

                   (b)   to retake a class, thereby incurring the economic damages
                         of having to pay for the same class twice, having to re-do
                         a year or more, or forever altering post-graduate and
                         career plans;

                   (c)   in cases where a suspension or expulsion is mandated,
                         then the Targeted Student is denied the ability to continue
                         with additional university studies as planned, as well as
                         being harmed in efforts to enter into the employment
                         market or causing economic harm for the rest of the
                         Targeted Student’s life;

                   (d)   in cases where a class retake is mandated, depending on
                         how often Defendant UT Austin offers the class to be
                         retaken, the retake sanction can often require an
                         additional year of attendance at Defendant UTAustin,
                         which then mandates additional tuition, room, and board
                         expenses;

                   (e)   under the foregoing circumstances when an additional
                         year, or perhaps more, is required as a result of the
                         Sanctions, then the Target Student is faced with
                         additional student loan repayments and interest;

                   (f)   a potential transfer of the Targeted Student to other
                         universities can be denied;

                   (g)   the Targeted Student’s reputation is harmed within the
                         professor and administrative community of Defendant
                         UTAustin and elsewhere;


                                                                                       14
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 15 of 32
 1:19-cv-00434




                   (h)   the Targeted Student’s reputation is harmed within the
                         student community of Defendant UTAustin and
                         elsewhere;

                   (i)   the Targeted Student’s reputation is harmed within the
                         family of the Targeted Student;

                   (j)   because employers and other university applications now
                         often ask whether the Targeted Student was ever the
                         subject of a disciplinary matter while at Defendant
                         UTAustin, the required “yes” answer by the Targeted
                         Student eliminates employment and educational
                         opportunities with a lifetime economic impact;

                   (k)   the mandated counseling or meditative sessions (being
                         nothing more than forced counseling not under the care
                         of a medical professional) can interfere with the
                         emotional and mental well-being of the Targeted Student;

                   (l)   the Targeted Student often suffers serious negative
                         emotional, physical, and mental harm;

                   (m)   the Targeted Student’s emotional, physical, and mental
                         harm can continue throughout such Student’s life;

                   (n)   the Targeted Student’s emotional, physical, and mental
                         harm can cause scenarios of self-inflicted physical harm
                         to the Targeted Student that previously did not exist;

                   (o)   the Targeted Student’s emotional, physical, and mental
                         harm can create life and death risks to the Targeted
                         Student that previously did not exist; and



PLAINTIFF’S ORIGINAL COMPLAINT                                                      15
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 16 of 32
 1:19-cv-00434




                   (p)   the treatment of the foregoing described emotional,
                         physical, and mental harm creates health care and
                         medical expenses.

Hereafter, the foregoing shall be referred to collectively as the “Potential Harm.”

3.       Purported Public Interest being protected by UTAustin’s Draconian
         Disciplinary Dragnet.

         29.       Based upon information and belief, the purported public interest

(“Public Interest”) being advanced and protected by Defendant UT Austin through

Defendant UTAustin’s use of the Draconian Disciplinary Dragnet is to protect the

integrity of degrees granted by Defendant UTAustin.

         30.       When reviewing, however, the Potential Harm to the Targeted Student,

Defendant UTAustin’s Educational Process View is untenable, for the Draconian

Disciplinary Dragnet is arbitrary and not reasonably related to Defendant

UTAustin’s Purported Public Interest.

         31.       Further, the Potential Harm to the Targeted Student does not support

the limitations and failures of Defendant UTAustin’s Draconian Disciplinary

Dragnet, and, the need to avoid the Potential Harm to be suffered by the Targeted

Student far outweighs the manner in which Defendant UTAustin has elected to

protect the stated Public Interest.


                                                                                      16
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 17 of 32
 1:19-cv-00434




4.       Plaintiff Jon becomes a Targeted Student.

         32.       In the Fall of 2018, Plaintiff became a Targeted Student as a result of

“False allegations” being made against Jon.

         33.       Following the playbook of Defendant UTAustin’s Draconian

Disciplinary Dragnet, Plaintiff Jon was summoned to a meeting with the Dean of

Students (hereafter “DS Meeting”), wherein Jon was accused of having violated the

Protocols of Defendant UT Austin.

         34.       Plaintiff Jon was denied the right to attorney participation in the DS

Meeting.

         35.       The allegations and arguments made by Defendant UTAustin during

the DS Meeting:

                   (a)   were confusing;

                   (b)   included the Dean of Student’s own unsupported
                         assumptions and conclusions as to Jon’s purported
                         actions;

                   (c)   assumed that Plaintiff Jon was obviously guilty of
                         something, because Jon was a Targeted Student; and

                   (d)   were clearly conclusory.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         17
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 18 of 32
 1:19-cv-00434




         36.       After the foregoing investigation and interrogation by the Dean of

Students but still during the short DS Meeting, the Dean of Students informed

Plaintiff Jon that Jon was found guilty of the violating the Protocols of Defendant

UTAustin, proven by a preponderance of the evidence and would be sanctioned by

being suspended the “University Decision”).

         37.       Throughout the numerous steps of the Defendant UTAustin’s

Draconian Disciplinary Dragnet, representatives of Defendant UTAustin, throw

around the phrase “preponderance of the evidence” without any meaningful

understanding or policy as to what the true meaning of such phrase is. In doing so,

Defendant UTAustin is purposely misleading each Targeted Student into believing

that some sort of judicial process is being followed, which is wholly false.

         38.       A Committee was convened and a Hearing held to consider the

University Decision. Notwithstanding the evidence exonerating Jon from the

commission of any violation of the Protocols, the University Decision of suspension

was upheld by the Committee.

         39.       Plaintiff Jon did Appeal the University Decision and the suspension

sanction was vacated because the Dean of Students and the Committee were

prosecuting Jon under the wrong policy within the Protocols. However, rather than

acknowledging that Jon has suffered enough from the injustices occurred, the
                                                                                   18
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 19 of 32
 1:19-cv-00434




Appellate Officer remand Jon’s matter back to the Dean of Students with

instructions to proceed with further investigation and additional prosecution,

creating the Double Jeopardy scenario.

         40.       As of the filing of this Complaint, Defendant UTAustin has already

begun the re-prosecution of Jon for the same false allegations.

5.       UTAustin’s Draconian Disciplinary Dragnet illegally violated Plaintiff
         Jon’s Rights.

         41.       The issuance of the University Decision as to Plaintiff Jon, including

the issued Sanctions, resulting from Defendant UTAustin’s Draconian Disciplinary

Dragnet is arbitrary and capricious, and, not reasonably related to Defendant

UTAustin’s Purported Public Interest with regards to Plaintiff Jon.

         42.       Further, the Sanctions imposed upon Plaintiff Jon were not appropriate

to the alleged wrong committed by Plaintiff Jon, for such Sanctions are ongoing, for

the rest of Plaintiff’s Jon’s life and impact Jon’s Property Interest (defined

hereafter).




PLAINTIFF’S ORIGINAL COMPLAINT                                                        19
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 20 of 32
 1:19-cv-00434




         43.       With the issuance of the University Decision, the imposition of

Defendant UTAustin’s Draconian Disciplinary Dragnet upon Plaintiff Jon

(including but not being limited to the Denial of Legal Counsel) were complete and

suffered the Sanctions in violation of Jon’s:

                   (a)   rights granted and protected by Title IX;

                   (b)   substantive and procedural rights and guarantees of equal
                         protection created by the Constitution of the United
                         States; and

                   (c)   substantive and procedural rights and guarantees of equal
                         protection created by the Constitution of the State of
                         Texas.

For the purposes hereof, the foregoing violations shall be collectively referred to as

the “UTAustin’s Discriminatory Actions” committed by Defendant UTAustin.

6.       Plaintiff Jon has been seriously harmed by UTAustin’s Discriminatory
         Actions.

         44.       As a direct result of the Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jon, the Potential Harm has become a reality for Jon.

         45.       Upon on information and belief, an excessively high percentage of

Targeted Students then being sanctioned by Defendant UTAustin makes clear that

the presumption of innocence obviously plays no part of the UTAustin’s Draconian

Disciplinary Dragnet.

                                                                                     20
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 21 of 32
 1:19-cv-00434




         46.       Upon information and belief, Defendant UTAustin’s Discriminatory

Actions constitute disparate treatment of males (including Plaintiff Jon) and has had

a disparate impact on male students (including Plaintiff Jon), in violation of Title

IX.

         47.       As a direct result of Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jon, Jon has also suffered physical, emotional, and economic harm

as a result of Defendant UTAustin’s Discriminatory Actions, and, shall suffer future

physical, emotional, and economic harm, including actual and consequential

damages.

         48.       As a direct result of the Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jon, Jon’s mental health has deteriorated and is likely to continue

to deteriorate.

         49.       As a direct result of the Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jon, Jon is also likely to be denied the graduation and degree that

Jon has spent four years earning, resulting in harm to Jon economically in the future

(collectively hereafter, “Property Interest”) as previously discussed in the Potential

Harm which is now a reality for Jon.



PLAINTIFF’S ORIGINAL COMPLAINT                                                       21
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 22 of 32
 1:19-cv-00434




         50.       Defendant UTAustin’s Discriminatory Actions as to Plaintiff Jon were

committed intentionally and in bad faith, or with reckless disregard for the outcome,

constituting a conscious indifference by Defendant UTAustin.

7.       Defendant UTAustin’s Action Under the Color of State Law.

         51.       The    administrators    participating    in   Defendant     UTAustin’s

Discriminatory Actions, including but not being limited to representatives of the

Dean of Students including the Appellate Officer, are the individuals charged with

the responsibility of implementing the Protocols, which were established by the

policy makers of Defendant UTAustin and were implementing the policies and

customs (the Protocols) of Defendant UTAustin when committing the

Discriminatory Actions.

         52.       Further, if any portion of such policies are not, in fact written, each of

the administrators participating in Defendant UTAustin’s Discriminatory Actions,

were implementing the policies and customs of Defendant UTAustin in accord with

the customs and practices of Defendant UTAustin.

         53.       Additional   insight into    the   university wide      acceptance    and

implementation of the Defendant UTAustin’s policies and customs being at the core

of Defendant UTAustin’s Draconian Disciplinary Dragnet is provided by the

following two events occurring in recent matters unrelated to Plaintiff Jon:
                                                                                          22
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                   Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 23 of 32
 1:19-cv-00434




                  (a)     In December 2018, a United States Congressman (from
                          the State of Texas) contacted the Washington D.C. office
                          of Defendant UTAustin to obtain more information
                          related to one of his constituents (being a student at
                          Defendant UTAustin) having been sanctioned as a result
                          of the Draconian Disciplinary Dragnet. In no uncertain
                          terms, a vice chancellor of Defendant UTAustin
                          informed the Congressman, paraphrasing, that
                          Defendant UTAustin would not be responding to the
                          Congressman’s inquiry, would not look into any
                          purported disciplinary matter, and would not even return
                          any future calls or further inquiries from the
                          Congressman related to disciplinary matters of Defendant
                          UTAustin’s students; and

                  (b)     In a separate matter occurring this month, an attorney
                          representing a separated Targeted Student, raised certain
                          jurisdictional issues related to the Draconian Disciplinary
                          Dragnet and was informed, paraphrasing, there might
                          not be a written policy giving us (Defendant UTAustin)
                          jurisdiction over the Targeted Student, but that is how we
                          choose to proceed.

8.       Administrative Remedies.

         54.        There are no administrative remedy preconditions (“Preconditions”)

required prior to seeking relief under the laws being invoked herein by Plaintiff Jon.

Even if such Preconditions did exist, the actions of Defendant UTAustin have

shown that such efforts would be futile or are otherwise moot.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          23
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 24 of 32
 1:19-cv-00434




         55.       As a result of Defendant UTAustin’s Discriminatory Actions

committed against Plaintiff Jon, Jon was required to engage legal counsel to protect

Jon’s rights and redress the harm Jon has suffered.

         56.       All conditions precedent to Plaintiff Jon bringing these claims have

been met.

                         E. PLAINTIFF’S CAUSES OF ACTION

         57.       Plaintiff Jon incorporates by reference the facts set forth in foregoing

ARTICLE D: GENERAL BACKGROUND hereof.

                          COUNT TWO: TITLE IX VIOLATIONS

         58.       As a university owned and operated by the State of Texas that

receives grants and other funding from the United States, Defendant UTAustin

falls under the jurisdiction and requirements of Title IX.

         59.       Defendant UTAustin’s Discriminatory Actions against Plaintiff Jon

are so severe, pervasive, and objectively offensive that Plaintiff Jon has been

deprived access to educational opportunities and benefits provided by Defendant

UTAustin in violation of Title IX.

         60.       Defendant UTAustin’s Discriminatory Actions against Plaintiff Jon

failed to protect Plaintiff Jon from improper Sanctions in violation of Title IX.


                                                                                        24
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 25 of 32
 1:19-cv-00434




         61.       Defendant UTAustin’s Discriminatory Actions as to Plaintiff Jon

constitute disparate treatment of males (including Plaintiff Jon) and has had a

disparate impact on male students (including Plaintiff Jon) in violation of Title IX.

         62.       Defendant UTAustin’s discriminatory conduct toward Plaintiff Jon,

in violation of Title IX have caused Plaintiff Jon to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jon now sue in accord with Title IX.

         63.       Defendant UTAustin’s Discriminatory Actions against Plaintiff Jon

in violation of Title IX have caused Plaintiff Jon to suffer mental and emotional

distress and damages, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jon now sues in accord with Title IX.

                       COUNT TWO: SECTION 1983 VIOLATIONS

         64.       Defendant UTAustin’s implementation of the Draconian Disciplinary

Dragnet, the University Decision, the Discriminatory Actions committed against

Plaintiff Jon as well as Defendant UTAustin’s Educational Process View are not

warranted denials of Jon’s rights, sufficient to support the Public Interest

purportedly being protected.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      25
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 26 of 32
 1:19-cv-00434




         65.       Section 1983 of Title 42 of the United States Code provides, in part,:

                         “Every person who under color of any statute,
                         ordinance, regulation, custom, or usage, of any
                         State…subjects, or causes to be subjected, and citizen
                         of the United States…to the deprivation of any rights,
                         privileges, or immunities secured by the Constitution
                         and laws, shall be liable to the part injured in an
                         action at law, suit in equity, or other proper
                         proceeding for redress…”

         66.       Defendant UTAustin’s Discriminatory Actions were committed against

Plaintiff Jon under the color of law and resulted in the violation of Plaintiff Jon’s

rights under the United States Constitution and other federal laws.

         67.       Specifically, Defendant UTAustin’s Discriminatory Actions were

committed under the color of law and resulted in the violation of Plaintiff Jon’s

rights under:

                   (a)   Title IX;

                   (b)   the procedural due process requirements of the United
                         States Constitution as set forth in the Fourteenth
                         Amendment, in violation of Jon’s Property Rights;

                   (c)   the substantive due process requirements of the United
                         States Constitution set forth in the Fourteenth
                         Amendment in violation of Jon’s Property Rights; and

                   (d)   the equal protection requirements of the United States
                         Constitution set forth in the Fourteenth Amendment in
                         violation of Jon’s Property Rights.

                                                                                            26
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 27 of 32
 1:19-cv-00434




         68.        Defendant UTAustin’s discriminatory conduct toward Plaintiff Jon,

in violation of Section 1983 have caused Plaintiff Jon to suffer a loss of benefits

and created economic losses, including all actual, consequential, continuing, and

future compensatory damages, for which Plaintiff Jon now sue in accord with

Section 1983.

         69.       Defendant UTAustin’s Discriminatory Actions against Plaintiff Jon

in violation of Section 1983 have caused Plaintiff Jon to suffer mental and

emotional distress and damages, including all actual, consequential, continuing,

and future compensatory damages, for which Plaintiff Jon now sue in accord with

Section 1983.

         70.       Plaintiff Jon also seek equitable relief to which Plaintiff Jon is entitled

by Section 1983, including but not being limited to:

                   (a)   requiring Defendant UTAustin to strike all negative
                         information, emails, evaluations, and materials as to
                         Plaintiff Jon relating to the foregoing actions and
                         sanctions from the records of Defendant UTAustin; and

                   (c)   the removal from all of Plaintiff Jon’s records at
                         Defendant UTAustin that Plaintiff Jon was ever the
                         subject of any disciplinary matter while attending
                         Defendant UTAustin.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              27
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 28 of 32
 1:19-cv-00434




      COUNT THREE: VIOLATIONS OF THE TEXAS CONSTITUTION

         71.       As a university owned and operated by the State of Texas, Defendant

UTAustin’s action are also subject to scrutiny of protections created by the Texas

Constitution.

         72.       Defendant UTAustin’s Discriminatory Actions against Plaintiff Jon

was committed under the color of law and resulted in the violation of Plaintiff Jon’s

rights under the Constitution of the State of Texas.

         73.       Specifically, Defendant UTAustin’s Discriminatory Actions committed

towards Jon were committed under the color of law and resulted in the violation of

Plaintiff Jon’s rights under:

                   (a)   the procedural due process requirements of the Texas
                         Constitution found in Article 1, Section 19;

                   (b)   the substantive due process requirements of the Texas
                         Constitution found in Article 1, Section 19; and

                   (c)   the equal protection requirements of the Texas
                         Constitution found in Article I, Section 3.

Hereafter, the foregoing shall be collectively referred to as “Violations of the Texas

Constitution.”




                                                                                   28
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 29 of 32
 1:19-cv-00434




         74.       Defendant UTAustin’s Violations of the Texas Constitution as to

Plaintiff Jon have caused Plaintiff Jon to suffer a loss of benefits and created

economic losses.

         75.       Defendant UTAustin’s Violations of the Texas Constitution as to

Plaintiff Jon have caused Plaintiff Jon to suffer mental and emotional distress and

damages.

         76.       Although Plaintiff Jon, as a private party living in the State of Texas,

has no standing to seek monetary damages for the Defendant UTAustin’s

Violations of the Texas Constitution as to Plaintiff Jon, Plaintiff Jon does seek the

equitable relief to which Plaintiff Jon is entitled by Texas jurisprudence, including

but not being limited to:

                   (a)   requiring Defendant UTAustin to strike all negative
                         information, emails, evaluations, and materials as to
                         Plaintiff Jon relating to the foregoing actions and
                         proposed sanctions from the records of Defendant
                         UTAustin; and

                   (b)   the removal from all of Plaintiff Jon’s records at
                         Defendant UTAustin that Plaintiff Jon was ever the
                         subject of any disciplinary matter while attending
                         Defendant UTAustin.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           29
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 30 of 32
 1:19-cv-00434




                          COUNT FOUR: PUNITIVE DAMAGES

         77.       Defendant UT Austin’s Discriminatory Actions against Plaintiff Jon in

violation of Title IX were intentional and willful, or at a minimum, were committed

with a lack of regard for, or with reckless indifference, constituting a conscious

indifference toward Plaintiff Jon’s federally protected rights, thereby entitling

Plaintiff Jon to punitive damages pursuant to Title IX, for which Plaintiff Jon now

seeks in an amount of $ 1,000,000.00.

         78.       Defendant UT Austin’s Discriminatory Actions against Plaintiff Jon in

violation of Section 1983 were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference constituting a

conscious indifference toward Plaintiff Jon’s federally protected rights, thereby

entitling Plaintiff Jon to punitive damages pursuant to Section 1983, for which

Plaintiff Jon now seeks in an amount of $ 1,000,000.00.

                      COUNT FIVE: POST JUDGMENT INTEREST

         79.       Plaintiff Jon also requests post judgment interest as may be allowed by

applicable law.

                           COUNT EIGHT: ATTORNEYS’ FEES

         80.       Plaintiff Jon should be awarded his reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.
                                                                                       30
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 31 of 32
 1:19-cv-00434




                                F.   REQUEST FOR JURY

         81.       Plaintiff Jon hereby requests that a jury be empaneled, and, that the

foregoing causes of actions and requests for relief be presented to such jury for

resolution.

                                G . PRAYER FOR RELIEF

         WHEREFORE, Plaintiff JON UTAUS-MM DOE prays the necessary

summons be issued; that upon final trial hereof, that judgment be entered in favor of

Plaintiff Jon for the actual, consequential, and punitive damages set forth herein

including post judgment interest; that Plaintiff Jon be reimbursed his reasonable and

necessary attorneys’ fees required to bring this matter; that all costs of Court be

taxed against Defendant; that Plaintiff Jon be granted the equitable relief be

granted; and that Plaintiff Jon have such further and other relief, general and

special, both at law or in equity, to which she may show himself to be justly

entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       31
Glaw 2019.04.21
                  Case 1:19-cv-00434 Document 1 Filed 04/21/19 Page 32 of 32
 1:19-cv-00434




         Respectfully submitted,

                                     GORMAN LAW FIRM, pllc



                                     By:
                                           Terry P Gorman, Esq.
                                           Texas Bar No. 08218200
                                           tgorman@school-law.co
                                           Chigozie F. Odediran, Esq.
                                           Texas Bar No. 24098196
                                           codediran@school-law.co
                                           901 Mopac Expressway South, Suite 300
                                           Austin, Texas 78746
                                           Telephone: (512) 320-9177
                                           Telecopier: (512) 597-1455
                                           COUNSEL FOR PLAINTIFF
                                           JON UTAUS-MM DOE




                                                                                   32
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2019.04.21
